Case 4:20-cv-02671-PJH Document 1-1 Filed 04/17/20 Page 1 of 5




          EXHIBIT A
. >•        Case 4:20-cv-02671-PJH Document 1-1 Filed 04/17/20 Page 2 of 5




        1     TIMOTHY G. TIETJEN (SBN 104975)
        2
              ROBERT IGLEHEART (SBN 291650)                                              ENDORSED
              ROUDA, FEDER, TIETJEN & McGUINN                                              FU.ED
        3     44 Montgomery Street, Suite 750                                                  roTiNTY
              San Francisco, California 94104                                           MR 02 2fl2P
        4     Telephone: 415-398-5398                                           CLERK' Ol'' Tl^ Si
              Facsimile: 415-398-8169                                                           SUPt;fdO   ■QURT
        5     me. team@rftmlaw. com
              www.rftmlaw.com
        6

        7    ATTORNEYS FOR PLAINTIFFS
             ROHINI SUNDARAM and ANAND CHANDRAN
        8

        9                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
       10                                    IN AND FOR THE COUNTY OF ALAMEDA
       11

       12
             ROHINI SUNDARAM and ANAND                             Case No.    RG20056779
       13    CHANDRAN,
                                                                   COMPLAINT FOR PERSONAL
       14                       Plaintiff,                         INJURIES
                      V.

       15                                                          JTOY TRIAL DEMANDED
             WALMART, INC. and DOES 1-10, inclusive,
       16                                                          Unlimited Jurisdiction: Damages
                                Defendants.                        Sought Exceed $25,000
       17

       18

       19

       20             Plaintiffs ROHINI SUNDARAM and ANAND CHANDRAN allege the following: •
       21              1.       Plaintiff ROHINI SUNDARAM and ANAND CHANDRAN are natural persons
       22    who are, and at all times mentioned in this complaint were, lawfully married and residing in Aliso
       23    Viejo, California.
       24             '2.       Defendant WALMART, INC. and Does 1-5, are Arkansas Corporations, which own
       25    and operate discount and grocery stores under the names of Wairnart in California.
       26             3.        At all times herein mentioned, Defendants and each of them were in possession of
       27    and owned and controlled the business premises known as Walmart at 15555 Hesperian
       28    Boulevard, San Leandro, California.


                                                              1
                                                COMPLAINT FOR PERSONAL INJURIES
•■r
           Case 4:20-cv-02671-PJH Document 1-1 Filed 04/17/20 Page 3 of 5



       1          4.      Plaintiffs are ignorant of the true names and capacities of Defendants sued herein as
       2   DOES 1-10, inclusive, and therefore sues those Defendants by such fictitious names. Plaintiffs will
       3   seek leave to amend this complaint to allege their true names and capacities when ascertained.
       4   Plaintiffs are informed and believe and thereon allege that each of the fictitiously named
       5   Defendants is negligently responsible in some manner for the occurrences alleged in the
       6   Complaint, and Plaintiffs injuries as alleged were proximately caused by said Defendants’
       7   negligence.
       8          5.      At all times herein mentioned, each Defendant was the agent and/or employee of
       9   every other Defendant, and in doing the things, acts, and omissions hereinafter more fully alleged,
      10   was acting within the scope and authority of said agency and employment.
      11                                     FIRST CAUSE OF ACTION
      12                                 (Negligence-Against All Defendants)
      13          6.      On or about June 16, 2018 while Plaintiff ROHINl SUNDARAM was shopping at
      14   the above-described business premises of Defendants, Defendants so carelessly and negligently
      15   controlled, inspected and cleaned the floors of said premises so as to cause and allow an
      16   accumulation of liquid to exist on said floor, thus making the surface of the floor extremely
      17   slippery and unsafe.
      18          7.      The slippery and unsafe condition was known, or in the exercise of ordinary and
      19   reasonable care would have been known, to Defendants in adequate time for a reasonably prudent
      20   owner and operator of a grocery store to warn of, or make safe, the condition.
      21          8.      As a proximate result of the negligence of Defendants and each of them. Plaintiff
      22   ROHINl SUNDARAM slipped and fell while walking on the floor where the liquid had
      23   accumulated, sustaining severe injuries and damages as hereinafter alleged.
      24          9.      As a direct and proximate result of Defendants’ negligence. Plaintiff ROHINl
      25   SUNDARAM sustained injury to her body and shock and injury to her nervous system and person.
      26   Plaintiff continues to experience physical and nervous pain and suffering, to her general damage in
      27   an amount which exceeds the Jurisdictional minimum of this Court. These injuries, which are the
      28



                                                           2
                                       . COMPLAINT FOR PERSONAL INJURIES
     Case 4:20-cv-02671-PJH Document 1-1 Filed 04/17/20 Page 4 of 5



 1   direct consequences of Defendants’ negligent actions, affect Plaintiffs well-being in the present,
 2   and will continue into the foreseeable future.
 3           10.      Asa further direct and proximate result of said negligence of Defendants, and each
 4   of them. Plaintiff was required to, and did, incur medical and incidental expenses for the services
 5   of physicians to examine, treat, and care for these injuries, and will incur additional like expenses
 6   in the future, in amounts to be proved at time of trial.
 7           11.      Asa further direct and proximate result of said negligence of Defendants, and each
 8   of them, and of the injuries caused to Plaintiff, Plaintiff has suffered a past loss of earnings and
 9   income, and will continue to lose earnings and income in the future, and Plaintiff has suffered past
10   and future impairment of her earning capacity, in an amount to be proved at time of trial.
11           WHEREFORE, Plaintiff ROHINI SUNDARAM prays judgment against Defendants, and
12   each of them, as set forth below.
13                                       SECOND CAUSE OF ACTION
14                                            (Loss of Consortium)
15           Plaintiff ANAND CHANDRAN complains and alleges as a first cause of action for himself
16   against defendants WALMART, INC., and DOES 1-10, inclusive, as follows:
17           12.      Plaintiff incorporates by reference paragraphs 1 to 11 above, as though fully set
18   forth here.
19           13.      Immediately before this accident, plaintiff ROHINI SUNDARAM was an adult
20   person in good physical and mental health and was lawfully married to plaintiff ANAND
21   CHANDRAN. Plaintiff ANAND CHANDRAN enjoyed the love, companionship, affection,
22   society, household services, and solace of this relationship.
23           14.      Before the injuries sustained as a result of the negligence of defendants, plaintiff
24   ROHINI SUNDRAM was able to and did perform her duties as a spouse. After the injuries, and as
25   a direct and legal result of them, plaintiff ROHINI SUNDARAM has been limited in performing
26   these spousal duties. Plaintiff ROHFNI SUNDARAM’S performance of these duties will be limited
27   in the future.
28   \\\



                                                   3
                                     COMPLAINT FOR PERSONAL INJURIES
     Case 4:20-cv-02671-PJH Document 1-1 Filed 04/17/20 Page 5 of 5



 1           15.    As a direct and legal result of the aforementioned injuries suffered by plaintiff
 2   ROHINI SUNDARAM, plaintiff ANAND CHANDRAN has been deprived of the affection,
 3   companionship, society, care, comfort, protection, services, conjugal fellowship, household
 4   services, and support of his spouse. Plaintiff ANAND CHANDRAN has suffered and will suffer
 5   economic and noneconomic losses in an amount subject to proof which exceeds the minimum
 6   jurisdictional amount of this Court.
 7           WHEREFORE, plaintiff ANAND CHANDRAN prays judgment as set forth below.
 8                                                PRAYER

 9           WHEREFORE, plaintiffs ROHINI SUNDARAM and ANAND CHANDRAN pray for
10   judgment as follows:
11                  For general damages according to proof;
12          2.      For medical and related expenses according to proof;
13          3.      For loss of earnings according to proof;
14          4.      For costs of suit herein incurred; and
15           5.     For other such and future relief as the Court may deem proper.
16

17   DATED: March 2, 2020                          ROUDA, FEDER, TIETJEN, and McGUINN
18

19                                                 By:                  7       =5^
                                                         Timothy G. Tieljep-'^
20                                                       Robert Igleheart
                                                         Attorneys for Plaintiffs
21

22

23

24

25

26

27

28


                                                     4
                                    COMPLAINT FOR PERSONAL INJURIES
